
	
		I
		112th CONGRESS
		1st Session
		H. R. 137
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to require radio
		  and television broadcasters to provide free broadcasting time for political
		  advertising, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Political Advertising Act
			 of 2011.
		2.Allocation to
			 political candidates of free broadcast time for political advertising
			(a)Condition of
			 License RenewalSection 309(h) of the
			 Communications Act of 1934 (47 U.S.C.
			 309(h)) is amended by inserting before the period at the end thereof the
			 following: ; and (4) every television broadcast station license issued
			 under this Act shall be subject to the free broadcast time obligations imposed
			 by section 315(c).
			(b)Free Time
			 ObligationsSection 315 of the Communications Act of 1934 (47 U.S.C. 315) is
			 amended—
				(1)by redesignating
			 subsections (c) through (e) as subsections (d) through (f), respectively;
			 and
				(2)by inserting after
			 subsection (b) the following new subsection:
					
						(c)(1)Each licensee for a
				television broadcasting station shall annually make available free broadcast
				time for political advertising in accordance with the requirements of this
				subsection. The Commission shall not renew the license of any licensee who
				substantially fails or refuses to comply with the requirements of this
				subsection, but such licensee shall not be subject to any other sanction or
				remedy for such failure or refusal.
							(2)A licensee subject to this subsection
				shall allot free broadcast time to each qualified political candidate in
				accordance with the following standards:
								(A)Such licensee shall allot an equal
				amount, but not less than 2 hours, of free broadcast time each even-numbered
				year to each qualified political candidate in a statewide or national election.
				In the case of a television station whose market does not encompass all of a
				congressional district, such licensee may apportion to each qualified candidate
				from such district a fraction of such 2 hours that is equal to the fraction of
				such district’s population that resides within such market, as determined in
				accordance with regulations prescribed by the Commission.
								(B)The free broadcast time allotted to
				any candidate under subparagraph (A) shall be composed of units of varying
				lengths of not more than 5 minutes nor less than 10 seconds, as determined by
				negotiation between such organization and the licensee.
								(C)The broadcast time allotted by any
				licensee shall be allotted so that—
									(i)at least one-half is broadcast
				during the hours of 7:00 p.m. to 10:00 p.m.;
									(ii)during any election year, at least
				two-thirds is broadcast during the 2 months immediately preceding election day
				and at least one-half is broadcast during the 3 weeks immediately preceding
				election day;
									(iii)each qualified candidate is
				allotted free broadcast time that is comparable, by time of day and day of
				week, to the time allotted to other qualified candidates for the same office;
				and
									(iv)no broadcaster shall allot more
				than 41/2 hours per week of free broadcast time for
				political advertising and, if the amount of time required to or allotted by
				this paragraph would exceed 41/2 hours, the time required
				to be allotted each qualified candidate shall be reduced
				proportionately.
									(D)The broadcast time shall be used
				solely for programming consisting of unedited segments in which the candidate
				speaks directly to the camera.
								(3)A candidate shall be treated as a
				qualified political candidate for purposes of paragraph (2)(A) if the
				candidate’s party, in the most recent statewide or national election, received
				more than 2 percent of the total number of votes.
							(4)A licensee allots free broadcast time
				as required by this subsection by broadcasting statements without remuneration
				or compensation in any form, whether by public or private funds, tax deduction
				or credit, or otherwise.
							(5)Nothing in this subsection, and no
				use of free broadcast time allotted under this subsection, shall be construed
				to restrict or otherwise affect the purchase of advertising time under
				subsection (b) of this
				section.
							.
				3.Cable
			 broadcasting of political advertisingSection 611 of the
			 Communications Act of 1934 (47 U.S.C.
			 531) is amended—
			(1)by redesignating
			 subsection (f) as subsection (g); and
			(2)by inserting after
			 subsection (e) the following new subsection:
				
					(f)A cable operator
				shall annually make available free cable time for political advertising in
				accordance with the requirements of regulations prescribed by the Commission.
				Such regulations shall, to the extent practicable, require each such cable
				operator to provide such free cable time in the same amounts and manner, to the
				same eligible political candidates, and subject to the same conditions as free
				broadcast time is required to be provided by television broadcast station
				licensees under section 315(c) of the Act. No franchise authority shall renew
				the franchise of any cable operator that fails to comply with such regulations,
				but such operator shall not be subject to any other sanction or remedy for such
				failure or
				refusal.
					.
			
